Title: Indenture between Nelly Conway Madison and James Madison, [12 November] 1804
From: Madison, Eleanor Conway,Madison, James
To: 


[12 November 1804]
This Indenture made this twelfth day of November one thousand eight hundred and four between Nelly Conway Madison of the county Orange of the one part and James Madison of the said county, now secretary of State, of the other part—Whereas Ambrose Madison late of the said county Orange to whom the said Nelly Conway Madison is only child, in his life time and the said James Madison acquired various tracts or parcels of land in the state Kentucky in which they were equally interested but the titles to which were obtained in the name of the said Ambrose Madison or of some other person than of the said James Madison and no partition of the same hath ever been made either in the life time of the said Ambrose Madison or since his death nor hath any conveyance of the moieties thereof been ever made to the said James Madison—Now this Indenture witnesseth that the said Nelly Conway Madison for and in consideration of the premises and of the sum of five shillings to her in hand paid by the said James Madison the receipt whereof she doth hereby acknowledge hath granted bargained sold & transfered and by these presents doth grant bargain sell and transfer to the said James Madison and his heirs one undivided moiety of all the lands descended to her in the state Kentucky from her said father Ambrose Madison deceased whether the same stands in the name of her said father or of any other person except some already conveyed away To have and to hold the same to the said James Madison and his heirs and assigns forever—And the said Nelly Conway Madison for herself her heirs executors and administrators doth covenant and agree with the said James Madison his heirs and assigns that she will warrant & defend the title to the land hereby conveyed to him the said James Madison his heirs and assigns against the claim of her the said Nelly Conway Madison and of all persons claiming by thro or under her, and further that at the request and expence of the said James Madison his heirs or assigns that she will make any other or further assurance which may be necessary to vest more compleatly in the said James Madison his heirs or assigns the title to the lands hereby intended to be conveyed. In testimony whereof the parties have hereto set their hands and seals the day & year above written.

Nelly C Madison
Sealed and delivered
in presence of
Rice Tate
Thomas Roberts
Robert Taylor

